United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3321
                                   No. 02-3516
                                   ___________

Mary Beth Kennedy,                      *
                                        *
             Plaintiff-Appellant,       *
                                        *
      v.                                *
                                        * Appeals from the United States
Baxter Healthcare Corporation;          * District Court for the District of
                                        * Minnesota.
             Defendant-Appellee,        *
                                        *       [PUBLISHED]
Baxter International, Inc.; Baxter      *
Healthcare SA; Allegiance Healthcare *
Corporation; Allegiance Corporation, *
                                        *
             Defendants.                *
                                   ___________

                             Submitted: May 16, 2003

                                  Filed: May 21, 2003
                                   ___________

Before LOKEN, Chief Judge, FAGG and MURPHY, Circuit Judges.
                              ___________

PER CURIAM.

       Mary Beth Kennedy, who worked as a registered nurse from 1986 until 1997,
brought this diversity action against Baxter International Corp., a manufacturer of
latex gloves, alleging the gloves caused her to develop a life-threatening allergy to
the gloves’ proteins. Kennedy asserted claims of design defect and failure to warn.
A jury returned a verdict in favor of Baxter. On appeal, Kennedy contends the district
court* abused its discretion when it made two evidentiary rulings. Specifically,
Kennedy asserts the district court should not have admitted testimony and a document
about Federal Drug Administration (FDA) employee statements to glove
manufacturers that the FDA did not want allergy warnings on rubber gloves. The
district court did not abuse its discretion in admitting this evidence, however, because
the informal FDA pronouncements were probative of whether Baxter acted
reasonably in designing, labeling, and selling its rubber gloves. Kennedy also
contends the district court should have admitted a medical opinion by her expert on
the issue of product defect. The district court did not abuse its discretion in excluding
the evidence before trial because the expert, who is not a physician or a toxicologist,
was unqualified to give an opinion about what makes a rubber glove safe or unsafe
for allergy purposes or what level of proteins or allergens are necessary to achieve a
safe level for allergy purposes.

       Because the evidentiary rulings were not a manifest abuse of discretion
affecting substantial justice, and an extended discussion of the facts and the
controlling legal principles would have no precedential value in this fact-intensive
case, we affirm the district court without any further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



      *
      The Honorable Donald D. Alsop, United States District Judge for the District
of Minnesota.

                                          -2-